                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TERRI SZUCH,                                    )
                                                )
                        Plaintiff,              )       Civil Action No. 17-1595
                                                )
        v.                                      )       Judge Cathy Bissoon
                                                )
KMART CORPORATION,                              )
                                                )
                        Defendant.              )


                                               ORDER

        Consistent with Defendant’s filing at Docket Number 36, the Court has confirmed that

Defendant has filed a Voluntary Petition under Chapter 11 of the United States Bankruptcy

Code. See In re Sears Holdings Corp. (and debtor affiliates), 18-23538 (S.D.N.Y. Bankr.

Oct. 15, 2018). Pursuant to 11 U.S.C. § 362, the claims against Defendant are STAYED,

and this case is ADMINISTRATIVELY CLOSED. Lehman v. Revolution Portfolio L.L.C.,

166 F.3d 389, 392 & n.3 (1st Cir. 1999) (“[w]e endorse the judicious use of administrative

closings by district courts . . . . to await the lifting of the automatic stay imposed by the

Bankruptcy Code”); accord Penn West Assocs., Inc. v. Cohen, 371 F.3d 118, 128 (3d Cir. 2004)

(citing with approval rationale in Lehman).

        IT IS SO ORDERED.


October 18, 2018                                        s\Cathy Bissoon
                                                        Cathy Bissoon
                                                        United States District Judge

cc (via ECF email notification):

All Counsel of Record
